Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
Claims 1-33 are currently pending with claims 11-13 and 31-33 directed to a non-elected claims being withdrawn from consideration.  Claims 1-10 and 14-30 are under consideration.  
The rejections over Dyer and in combination with Dalton have been withdrawn in view of the present response.  Dyer discloses a flexible foam structure having a plurality of struts, and a plurality of carbon fibers dispersed therein such that the carbon fibers are able to traverse through at least two foam cells (paragraph 45 and table 3).  Hence, Dyer fails to disclose the flexible foam structure comprising a length of the fiber less than an average foam cell structure.   
Other rejections are maintained. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-8, 10, 14-18, 25, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,232,354 to Tan (Tan I) in view of US 7,160,929 to Tan (Tan II).  
Tan I discloses a foam composite comprising a foam structure having a plurality of struts, and a plurality of fibers incorporated in the foam structure with a majority of the fibers in alignment with the struts (figure 6; and column 3, lines 25-32).  This is a clear indication that the fibers are associated with the struts, meeting the claimed requirements.  As shown in figure 6, no fibers are extending from one 
The foam composite containing 30% glass fibers is a flexible foam material in view of its stress-strain behavior (curve 4, figure 3).  The foam composite has an initial modulus to allow it resisting deformation for a while, but if enough stress is put on the foam composite, it will break eventually.  Such is mechanical behavior of the flexible plastics.  
The fibers comprise thermally conductive carbon fiber (column 3, lines 15-20).  The carbon fibers having a thermal conductivity of at least 1 W/mk would be present as like material has like property. The flexible foam structure contains 15 wt% or 30 wt% of fibers (example 2 and figure 3).  This is within the claimed range.  The flexible foam structure is a microcellular foam having a modulus of 27.2 Ksi and a foam density of 0.311 g/cc (example 5).  
Tan I does not explicitly disclose the flexible foam composite having a density of up to 10 pounds per cubic foot (pcf), nor does the flexible foam composite have a greater IFD and thermal conductivity than an identical flexile foam composite without the carbon fibers.  
Tan II, however, discloses that the process disclosed in Tan I can produce a microcellular foam comprising fibers aligned within the struts of the individual foam cells, and having a density of less than 3 pcf, or a density of greater than 10 pcf (column 3, lines 10-15; column 5, lines 15-20; and examples 1-3).  

It appears that the flexible foam composite of the Tan references meets all structural limitations and chemistry required by the claims.  
The resulting flexible foam structure has a plurality of struts, and a plurality of fibers with a majority of the fibers in alignment with the struts.  The fibers are thus associated with the struts, meeting the claimed requirements.  No fibers are extending from one strut to another strut.  The length of the fiber is thus less than the average diameter of the foam cell.  The foam structure can be a low density, closed or open cell microcellular foam, or a high density, closed cell microcellular foam.  
The stress-strain curve no. 4 shown in figure 3 indicates that the foam composite disclosed in Tan I is a flexible foam.  Indeed, the foam composite has an initial modulus to allow it resisting deformation for a while, but if enough stress is put on the foam composite, it will break eventually.  Such is mechanical behavior of the flexible plastics.  
The fibers comprise thermally conductive carbon having a thermal conductivity of at least 1 W/mk. The flexible foam structure contains 15 wt% or 30 wt% of fibers.  This is within the claimed range.  The resulting flexible foam structure is a microcellular foam having a foam density of less than 3 pcf.  
Therefore, the examiner takes the position that an improvement in IFD and thermal conductivity would be present as like material has like property.  This is in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product.
Regarding claim 18, the same token applies to the article manufactured from the flexible foam composite material.  As previously discussed, the flexible foam composite of the Tan references meets all structural limitations and chemistry required by the claims.  
The resulting flexible foam structure has a plurality of struts, and a plurality of fibers with a majority of the fibers in alignment with the struts.  The fibers are thus associated with the struts, meeting the claimed requirements.  No fibers are extending from one strut to another strut.  The length of the fiber is thus less than the average diameter of the foam cell.  The foam structure can be a low density, closed or open cell microcellular foam, or a high density, closed cell microcellular foam.  
The stress-strain curve no. 4 shown in figure 3 indicates that the foam composite disclosed in Tan I is a flexible foam.  Indeed, the foam composite has an initial modulus to allow it resisting deformation for a while, but if enough stress is put on the foam composite, it will break eventually.  Such is mechanical behavior of the flexible plastics.  
The fibers comprise thermally conductive carbon having a thermal conductivity of at least 1 W/mk. The flexible foam structure contains 15 wt% or 30 
Therefore, the examiner takes the position that the article manufactured from the flexible foam composite comprising a floor mat, a shoe insert, or a bedding product would be present because like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product.

Applicant alleges that “[t]here is nothing inherent in these citations which relates to the association of fibers with struts. Tan I shows fibers but always in combination with a high density foam. Tan II shows no fibers whatsoever in the examples, no indication that fibers could be incorporated into the Tan II polymers at Applicant's claimed density, and no indication that any fibers that might be present would be associated with the struts, and thus also be present in a lower density as Applicant has claimed. The Tan II processing steps in the working examples always begin with either a fine powder or a raw material which was then ground into a fine powder.”  
The examiner respectfully disagrees.  
Applicant’s allegation appears to be inaccurate and improper with respect to the teachings of the Tan I reference.  The Tan I unfilled microcellular foam is a high density foam with a density of 0.311 g/cc (example 5); however, Tan I does not 
A fair reading of the Tan I reference as a whole shows that fibers can be incorporated in either a low density microcellular foam or a high density microcellular foam.  Tan I does not specifically disclose a density value of the low density microcellular foam.  Tan II is thus relied upon to supply that missing density of the low density microcellular foam. 
Both Tan references are directed to a fiber reinforced microcellular foam comprising fibers in alignment with the struts of the microcellular foam (Tan I, column 3, lines 30-35 vs. Tan II, column 5, lines 15-20).  The fiber reinforced microcellular is a low density foam or a high density foam (Tan I, figure 1 vs. Tan II, figure 1).   As there is a motivation to combine the Tan references to each other, a prima facie case of obviousness is said to exist. 
The stress-strain curve no. 4 shown in figure 3 indicates that the foam composite disclosed in Tan I is a flexible foam.  The foam composite has an initial modulus to allow it resisting deformation for a while, but if enough stress is put on the foam composite, it will break eventually.  Such is mechanical behavior of the flexible plastics.  
Accordingly, the rejection over the Tan references is maintained. 

Claims 1, 4, 6-8, 10, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2009/0292035 to Semmes (Semmes). 
Semmes discloses a flexible foam composite comprising a flexible foam structure having a plurality of struts, and a plurality of fibers and wherein a majority of the fibers are embedded inside the struts of the foam cells (figure 6 and paragraph 198).  
By definition, a cell wall is defined as a portion of the foam between two cells whereas a cell strut is a portion of the foam where three of more cells meet.  The foam cell is referred to a space surrounded by the cell walls and the cell struts.  In particular, the polyurethane foam has a cell wall thickness from 3 microns where two cells intersect to 30 microns where multiple cells intersect (paragraph 198).  The fibers are fully dispersed and integrated within the cell walls (figure 6; and paragraphs 208 and 210).  The complete dispersion and integration of the fiber inside the cell wall indicates that the length of the fiber must be less than the average diameter of the foam cell.  
The fibers comprise glass fibers, carbon fibers or polymeric fibers (paragraphs 146 and 147).  The carbon fibers would inherently have a thermal conductivity of at least 1 W/mK.  The flexible foam composite contains 0.01 to 50 wt% of fibers having a length of 10 to 10 microns and a diameter of 1 to 500 nm (paragraphs 10, 11, 200, tables 1 and 2).  The flexible foam composite has a density of 2.0 pcf within the claimed range (paragraph 205).  The flexible foam structure comprises a polyurethane foam and 0.5 wt% of aramid Kevlar fibers incorporated 
Semmes does not explicitly disclose the fiber reinforced polymer foam having a greater IFD than the unreinforced polymer foam.  However, it appears that a flexible foam composite meets all structural limitations and chemistry required by the claims.  
The flexible foam composite comprises a flexible foam structure having a plurality of struts, and a plurality of fibers and wherein a majority of the fibers are embedded inside the struts of the foam cells (figure 6 and paragraph 198).  
By definition, a cell wall is defined as a portion of the foam between two cells whereas a cell strut is a portion of the foam where three of more cells meet.  The foam cell is referred to a space surrounded by the cell walls and the cell struts.  In particular, the polyurethane foam has a cell wall thickness from 3 microns where two cells intersect to 30 microns where multiple cells intersect (paragraph 198).  The fibers are fully dispersed and integrated within the cell walls (figure 6; and paragraphs 208 and 210).  The complete dispersion and integration of the fiber indicates that the length of the fiber must be less than the average diameter of the foam cell.  
The fibers comprise glass fibers, carbon fibers or polymeric fibers (paragraphs 146 and 147).  The carbon fibers would inherently have a thermal conductivity of at least 1 W/mK.  The flexible foam composite contains 0.01 to 50 wt% of fibers having a length of 10 to 10 microns and a diameter of 1 to 500 nm 
Therefore, the examiner takes the position that an improvement in IFD would be inherently present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Regarding claim 18, the same token applies to the article manufactured from the flexible foam composite material.  As previously discussed, the flexible foam composite of the Semmes meets all structural limitations and chemistry required by the claims.  
The flexible foam composite comprises a flexible foam structure having a plurality of struts, and a plurality of fibers and wherein a majority of the fibers are embedded inside the struts of the foam cells (figure 6 and paragraph 198).  
By definition, a cell wall is defined as a portion of the foam between two cells whereas a cell strut is a portion of the foam where three of more cells meet.  The 
The fibers comprise glass fibers, carbon fibers or polymeric fibers (paragraphs 146 and 147).  The carbon fibers would inherently have a thermal conductivity of at least 1 W/mK.  The flexible foam composite contains 0.01 to 50 wt% of fibers having a length of 10 to 10 microns and a diameter of 1 to 500 nm (paragraphs 10, 11, 200, tables 1 and 2).  The flexible foam composite has a density of 2.0 pcf within the claimed range (paragraph 205).  The flexible foam structure comprises a polyurethane foam and 0.5 wt% of aramid Kevlar fibers incorporated therein (figure 6, paragraphs 208 and 209).  The fiber-containing foam has a two-fold increase in tensile and compressive strength compared to an identical foam free of the fibers (paragraph 209).  
Therefore, the examiner takes the position that the article manufactured from the flexible foam composite comprising a floor mat, a shoe insert, or a bedding product would be present because like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the 

Applicant alleges that Semmes’s figure 6 does not shown a plurality of struts and a plurality of fibers with a length of the fiber of less than an average foam cell diameter.  The examiner respectfully disagrees. 
By definition, a cell wall is defined as a portion of the foam between two cells whereas a cell strut is a portion of the foam where three of more cells meet.  The foam cell is referred to a space surrounded by the cell walls and the cell struts.  In particular, the polyurethane foam has a cell wall thickness from 3 microns where two cells intersect to 30 microns where multiple cells intersect (paragraph 198).  The fibers are fully dispersed and integrated within the cell walls (figure 6; and paragraphs 208 and 210).  The fibers are not extending from one strut to another struts.  A full dispersion and integration of the fiber inside the cell wall indicates that the length of the fiber must be less than the average diameter of the foam cell.  
Applicant is absolutely right that claim 2 is neither anticipated nor rendered obvious by Semmes in view of the claimed fiber dimension.  However, the limitations from claim 2 have not been incorporated in claim 1 yet.  

Claims 1-8, 10, 14-21, 23-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0006267 to Simpson et al. (Simpson). 


[AltContent: textbox (Foam strut)][AltContent: textbox (Foam cell)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    401
    583
    media_image1.png
    Greyscale
  



The particles are electrically conductive particles of carbon fibers, metal coated organic fibers, metal oxide fibers, and/or conductive polymer fibers (paragraph 17).  The carbon fibers would inherently have a thermal conductivity of at least 1 W/mK.  The electrically conductive particles have an average largest dimension or an average length of from 5 to 250 microns (paragraph 16).  A diameter of the electrically conductive particle is less than 250 microns.  Alternatively, the electrically conductive particles have an average particle diameter of from 20 to 300 microns (paragraph 16).  This means that the carbon fibers can have an average length of from 5 to 250 microns and an average diameter of from 20 to 300 microns.  The polymer foam layer has a density of 1 pcf (paragraph 53).  The polymer foam is polyurethane foam or a silicone foam (paragraph 22).  The polymer foam layer has a 25% compressive force deflection of about 0.1 to 150 psi; an elongation to break of 20% or greater, a compression set (50%) of less than or equal to about 30% (paragraph 81).  The stack of conductive particles within the foam strut in a thickness direction provides the polymer foam with improved electrical conductivity, thermal conductivity, compression set and softness (paragraph 75).  The polymer foam layer is useful as a cushioning material or a medical foam (paragraphs 75 and 77).  

In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the dimension of the carbon fiber will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such fiber dimension is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the carbon fibers having an average length and an average diameter in the ranges instantly claimed motivated by the desire to enhance the electrical conductivity properties. This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the content of the electrically conductive fibers will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such fiber content is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the electrically conductive fibers in an amount in the range instantly claimed motivated by the desire to impart the electrical and thermal conductivity properties. This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

The polymer foam layer comprises a first surface and a second surface; and a plurality of foam cells having a plurality of cell struts between the first and second surfaces wherein a thickness of the polymer foam layer is 1.0 to 1.5 times the average height of the plurality of foam cells (abstract, and figure 2).  The polymer foam layer includes 20 to 80 wt% of electrically conductive particles stacked one on top of others inside of the foam strut to form the column to provide excellent electrical and thermal conductivities to the foam (figure 1, and paragraphs 18 and 84).  The electrically conductive particles comprise carbon fibers, metal coated organic fibers, metal oxide fibers, and/or conductive polymer fibers (paragraph 17).  The carbon fibers would inherently have a thermal conductivity of at least 1 W/mK.  The electrically conductive particles have an average largest dimension or an average length of from 5 to 250 microns (paragraph 16).  The thermally conductive particles have an average particle diameter of from 20 to 300 microns (paragraph 16).  This means that the carbon fibers have an average length of from 5 to 250 microns and an average diameter of from 20 to 300 microns.  The polymer foam layer has a density of 1 pcf (paragraph 53).  The polymer foam is polyurethane foam or a silicone foam (paragraph 22).  The polymer foam layer has a 25% compressive force deflection of about 0.1 to 150 psi; an elongation to break of 20% or greater, a compression set (50%) of less than or equal to about 30% (paragraph 81).  The stack of the 
Therefore, the examiner takes the position that an improvement in IFD would be inherently present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 9, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson as applied to claim 1, 19 and 25 above, and further in view of US 6,258,864 to Dalton et al. (Dalton).  
Simpson does not explicitly disclose grafting of polymers on the surface of the carbon fibers to improve adhesion between the carbon fibers and the foam material.  
Dalton, however, discloses a polymer foam composition comprising polymer foam reinforced with chemically modified carbon fibers wherein the chemically modified carbon fibers comprise carbon fibers having a surface being grafted with a polymer to enhance their adhesion to the polymer foam (abstract; and column 9, lines 35-40).  


Applicant alleges that Simpson discloses neither the fibers associated with the struts of the foam layer nor a connection between the fibrous filler material and electrically conductive particles.  The examiner respectfully disagrees.
 The polymer foam layer has a first surface and a second surface; and a plurality of foam cells and a plurality of foam struts disposed between the first and second surfaces wherein a thickness of the polymer foam layer is 1.0 to 1.5 times the average height of the plurality of foam cells (abstract, and figure 2).  The foam cells have an average cell diameter close to the thickness of the foam layer (paragraph 84).  In particular, the foam cell has an average cell diameter of from 20 to 500 microns (paragraph 85).  A single cell spans the distance between the first and second surfaces (figure 2). 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Foam strut)][AltContent: textbox (Foam cell)]
    PNG
    media_image1.png
    401
    583
    media_image1.png
    Greyscale
  


The height of the foam strut is approximately equal to the diameter of the foam cell in the thickness direction.  A single chain of 2 to 12 particles is introduced in the foam strut, extending from the first to second surfaces of the polymer foam layer to provide conductivity to the foam (paragraph 84).  This is a clear indication that the length and the diameter of each particle must be less than the average diameter of the foam cell in the thickness direction.  
Simpson teaches that the particles are electrically conductive particles of carbon fibers, metal coated organic fibers, metal oxide fibers, and/or conductive polymer fibers (paragraph 17).  The electrically conductive particles include carbon fibers with an average length of from 5 to 250 microns (paragraph 16).  An average 
Accordingly, the rejection over Simpson is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Hai Vo/
Primary Examiner
Art Unit 1788